Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 1 of 28 PAGEID #: 2607




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 RUTH A. HUNTER, et al.,

               Plaintiffs,
                                                     Case No. 2:18-cv-1097

        vs.                                          Judge Edmund A. Sargus, Jr.

                                                     Chief Magistrate Judge Elizabeth P. Deavers

 RHINO SHIELD, et al.,

               Defendants.

                                    OPINION AND ORDER

        This matter is before the Court for consideration of Plaintiffs’ Motion to Compel

 Discovery from Defendant Steven C. Dominique and for Sanctions (ECF No. 142), and

 Defendants’ Motion to Strike Issuance of Subpoenas (ECF No. 164). Each of these Motions is

 ripe for decision. For the reasons stated herein, Plaintiffs’ Motion (ECF No. 142) is GRANTED

 IN PART and DENIED IN PART, and Defendants’ Motion (ECF No. 164) is GRANTED.

                                                I.

        On or about August 29, 2019, Plaintiffs served initial discovery pursuant to Federal Rules

 of Civil Procedure 33, 34, and 36 upon Defendant Dominique, and scheduled a deposition for

 Mr. Dominique. (See ECF 142 at PAGEID # 1914.) Mr. Dominique responded to the written

 discovery in September and October 2019, and Plaintiffs “immediately” felt that a majority of

 Mr. Dominique’s responses were improper. (Id. at PAGEID # 1915.) On October 8, 2019, the

 Court stayed Mr. Dominique’s deposition, but on November 13, 2019, the Court ordered that Mr.

 Dominique’s deposition shall proceed. (See ECF Nos. 103, 114.) Since that time, the Parties
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 2 of 28 PAGEID #: 2608




 have attempted to informally resolve their disputes over Mr. Dominique’s written discovery

 responses and Mr. Dominique’s deposition.

        The Parties were unable to resolve their disputes. On April 16, 2020, this matter came

 before the Court for a telephonic status conference in which all Parties appeared and participated.

 (ECF No. 140.) The Parties indicated that they had reached an impasse with respect to Mr.

 Dominque’s discovery responses. (Id.) Accordingly, the Court directed Plaintiffs to file a

 Motion to Compel by April 24, 2020, and Defendants to file a Response in Opposition by May 4,

 2020. (Id.) The Court’s Order stated that “[n]o reply will be required unless otherwise ordered

 by the Court.” (Id.) On April 24, 2020, Plaintiffs timely filed the Motion to Compel, ECF No.

 142, and on May 4, 2020, Defendants timely filed a Response in Opposition, ECF No. 143.

 Plaintiffs sought leave to file a reply, ECF No. 144, but the Court denied that request, ECF No.

 152.

        Broadly speaking, Plaintiffs take issue with Mr. Dominique’s responses to approximately

 forty-six (46) of the fifty-eight (58) Requests for Admission (“RFAs”),1 thirty-five (35) of the

 thirty-six (36) Interrogatories,2 and sixty-five (65) of the ninety-four (94) Requests for



 1
   Southern District of Ohio Civil Rule 36.1 provides that “[u]nless there has been agreement of
 the responding party or leave of Court has first been obtained, no party shall serve more than
 forty requests for admission (including all subparts) upon any other party.” S.D. Ohio Civ. R.
 36.1. Plaintiffs did not seek leave to serve fifty-eight (58) RFAs, and the Court is unaware of
 any agreement between Plaintiffs and Mr. Dominique on the issue. Therefore, by answering all
 of Plaintiffs’ RFAs, Mr. Dominique opted to provide Plaintiffs with more discovery than they
 were entitled to under the operative rules. See Snyder v. Fleetwood RV, Inc., No. 2:13-CV-1019,
 2016 WL 339972, at *8 (S.D. Ohio Jan. 28, 2016) (Denying motion to compel where plaintiff
 served requests for admission exceeding the limit under S.D. Ohio Civ. R. 36.1, without moving
 for leave to exceed the limit or attempting to explain why the additional requests were
 necessary).
 2
  Federal Rule of Civil Procedure 33(a)(1) states “[u]nless otherwise stipulated or ordered by the
 court, a party may serve on any other party no more than 25 written interrogatories, including all
 discrete subparts.” Fed. R. Civ. P. 33(a)(1). Plaintiffs did not seek leave to serve thirty-six (36)
                                                   2
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 3 of 28 PAGEID #: 2609




 Production (“RFPs”). (See generally ECF No. 142.) Plaintiffs take umbrage with Mr.

 Dominique’s repeated reliance on form responses and objections, which Plaintiffs argue are non-

 responsive, evasive, and incomplete. (Id.) Plaintiffs also complain that Mr. Dominique did not

 appear for his deposition in October 2019, and Mr. Dominique has been noncooperative in

 rescheduling a new deposition. Mr. Dominique generally responds that he “has made every

 attempt to provide responses” to the discovery requests, but “in many instances, Mr. Dominique

 has no knowledge of the requested information or no such documents exist.” (ECF No. 143 at

 PAGEID # 2107.)

        On June 2, 2020, Defendants filed Defendants’ Motion to Strike Issuance of Subpoenas,

 ECF No. 164, requesting this Court to strike subpoenas served upon Jeffrey M. Donovan, see

 ECF No. 148, and Nationwide Protective Coatings Mfrs. Inc., see ECF No. 149. On June 5,

 2020, Plaintiffs filed Plaintiffs’ Memorandum in Opposition to Defendants’ Motion to Strike

 Issuance of Subpoenas, ECF No. 165, and Defendants did not file a reply brief. Defendants

 generally argue that the subpoenas are untimely and irrelevant, and that they constitute an

 “obvious and blatant attempt to circumvent the discovery process.” (See generally ECF No.

 164.) Plaintiffs argue the subpoenas are necessary because they seek “records which Mr.

 Dominique has thus far refused to produce,” referencing a number of Interrogatories and RFPs

 which also are the subject of Plaintiffs’ Motion to Compel. (See generally ECF No. 165.)

                                                  II.

        “District courts have broad discretion over docket control and the discovery process.”

 Pittman v. Experian Info. Sol., Inc., 901 F.3d 619, 642 (6th Cir. 2018) (citation omitted). “‘It is




 interrogatories, and the Court is unaware of any agreement between Plaintiffs and Mr.
 Dominique on the issue.
                                                  3
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 4 of 28 PAGEID #: 2610




 well established that the scope of discovery is within the sound discretion of the trial court.’” Id.

 (quoting Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993)). The Federal Rules of Civil

 Procedure provide that “[p]arties may obtain discovery regarding any nonprivileged matter that

 is relevant to any party’s claim or defense and proportional to the needs of the case. . . .” Fed. R.

 Civ. P. 26(b)(1). While a plaintiff should “not be denied access to information necessary to

 establish her claim,” a plaintiff may not be “permitted to ‘go fishing’ and a trial court retains

 discretion to determine that a discovery request is too broad and oppressive.” In re Ohio

 Execution Protocol Litigation, 845 F.3d 231, 236 (6th Cir. 2016) (citation omitted); see also

 Gallagher v. Anthony, No. 16-cv-00284, 2016 WL 2997599, at *1 (N.D. Ohio May 24, 2016)

 (“[D]istrict courts have discretion to limit the scope of discovery where the information sought is

 overly broad or would prove unduly burdensome to produce.”).

        Federal Rule of Civil Procedure 37 permits a party to file a motion for an order

 compelling discovery if another party fails to respond to discovery requests, provided that the

 motion to compel includes a certification that the movant has, in good faith, conferred or

 attempted to confer with the party failing to respond to the requests. Fed. R. Civ. P. 37(a)(1).

 The Court is satisfied that this prerequisite to filing a discovery motion has been satisfied, as

 Plaintiffs have detailed the “history of Plaintiffs’ efforts to obtain discovery compliance” over

 nearly nine pages of their Motion to Compel. (See ECF No. 142 at PAGEID ## 1918-1926.)

        Determining the scope of discovery is within the Court’s discretion. Bush v. Dictaphone

 Corp., 161 F.3d 363, 367 (6th Cir. 1998). “The proponent of a motion to compel discovery bears

 the initial burden of proving that the information sought is relevant.” Gruenbaum v. Werner

 Enter., Inc., 270 F.R.D. 298, 302 (S.D. Ohio 2010) (citation omitted). If the movant makes this

 showing, “then the burden shifts to the non-movant to show that to produce the information



                                                   4
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 5 of 28 PAGEID #: 2611




 would be unduly burdensome.” Prado v. Thomas, No. 3:16-CV-306, 2017 WL 5151377, at *1

 (S.D. Ohio Oct. 19, 2017) (citing O’Malley v. NaphCare, Inc., 311 F.R.D. 461, 463 (S.D. Ohio

 2015)); see also Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment (stating

 that a party claiming undue burden or expense “ordinarily has far better information—perhaps

 the only information—with respect to that part of the determination” and that a “party claiming

 that a request is important to resolve the issues should be able to explain the ways in which the

 underlying information bears on the issues as that party understands them”).

        The Federal Rules of Civil Procedure grant parties the right to “obtain discovery

 regarding any nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ.

 P. 26(b)(1); see also Siriano v. Goodman Mfg. Co., L.P., No. 2:14-CV-1131, 2015 WL 8259548,

 at *5 (S.D. Ohio Dec. 9, 2015). “Relevance is construed very broadly for discovery purposes.”

 Doe v. Ohio State Univ., No. 2:16-CV-171, 2018 WL 1373868, at *2 (S.D. Ohio Mar. 19, 2018)

 (emphasis in original) (citations omitted)). Despite being construed broadly, the concept of

 relevance is not unlimited. Averett v. Honda of Am. Mfg., Inc., No. 2:07-cv-1167, 2009 WL

 799638, at *2 (S.D. Ohio March 24, 2009). Indeed, “[t]o satisfy the discoverability standard, the

 information sought must have more than minimal relevance to the claims or defenses.” Doe,

 2018 WL 1373868 at *2 (citations omitted). Furthermore, when information is “negligibly

 relevant [or] minimally important in resolving the issues” this will not satisfy the standard. Id.

 (citation omitted).

        Under Federal Rule of Civil Procedure 36(a)(6), the requesting party may challenge the

 sufficiency of an answer or objection to a request for admission. Under the Rule, “[u]nless the

 court finds an objection justified, it must order that an answer be served,” and “[o]n finding that

 an answer does not comply with this rule, the court may order either that the matter is admitted



                                                  5
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 6 of 28 PAGEID #: 2612




 or that an amended answer be served.” Fed. R. Civ. P. 36(a)(6). The requesting party bears the

 burden of demonstrating that the responding party’s answers or objections were insufficient. See

 Snyder v. Fleetwood RV, Inc., No. 2:13-CV-1019, 2016 WL 339972, at *7 (S.D. Ohio Jan. 28,

 2016).

          Rule 45 of the Federal Rules of Civil Procedure governs third-party subpoenas. Under

 Rule 45, parties may command a nonparty to, inter alia, produce documents. Fed. R. Civ. P.

 45(a)(1). Rule 45 further provides that “the issuing court must quash or modify a subpoena that .

 . . requires disclosure of privileged or other protected matter, if no exception or waiver applies;

 or [] subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iii)-(iv). Courts “have held

 that the scope of discovery under a subpoena is the same as the scope of discovery under Rule

 26.” Hendricks v. Total Quality Logistics, 275 F.R.D. 251, 253 (S.D. Ohio 2011) (citation

 omitted).

          “[T]he Federal Rules of Civil Procedure instruct district courts to limit discovery where

 its ‘burden or expense . . . outweighs its likely benefit, taking into account the needs of the case,

 the amount in controversy, the parties’ resources, the importance of the issues at stake in the

 litigation, and the importance of the proposed discovery in resolving the issues.’” Surles ex rel.

 Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (quoting former Fed. R.

 Civ. P. 26(b)(2)(C)(iii)). This Court has previously held that “[t]hese factors are retained in

 revised Fed. R. Civ. P. 26(b)(1), reflecting ‘their original place in defining the scope of

 discovery’” because “‘restoring proportionality’ is the touchstone of revised Rule 26(b)(1)’s

 scope of discovery provisions.” Siriano, 2015 WL 8259548, at *5 (citing Fed. R. Civ. P.

 26(b)(1)). In analyzing the extent of the burden on the producing party, the Court of Appeals for

 the Sixth Circuit “has held that limiting the scope of discovery is appropriate when compliance



                                                   6
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 7 of 28 PAGEID #: 2613




 ‘would prove unduly burdensome,’ not merely expensive or time-consuming.” Id. (citing Surles,

 575 F.3d at 305) (emphasis in original).

                                                III.

         Applying the foregoing authority, the Court now considers in turn the two pending

 motions: Plaintiffs’ Motion to Compel Discovery from Defendant Steven C. Dominique and for

 Sanctions (ECF No. 142), and Defendants’ Motion to Strike Issuance of Subpoenas (ECF No.

 164).

 A.      Motion to Compel

         Plaintiffs bring a motion to compel Mr. Dominique to respond to most of Plaintiffs’

 written discovery requests. (ECF No. 142.) Plaintiffs summarize the grounds for their motion as

 follows:

         Mr. Dominique failed to appear for a properly noticed deposition (ECF #83) on
         October 10, 2019 at which he was required to provide written discovery responses,
         and has also [] failed to properly, completely, and/or fully respond to written
         discovery requests including interrogatories, requests for admissions, and
         document requests served upon him on August 29, 2019 (ECF #84)(responses to
         the discovery requests are attached as Exhibits A-C).

 (Id. at PAGEID # 1913.) Plaintiffs seek an order (1) compelling Mr. Dominique to produce

 “proper, complete, and full responses” to the interrogatories and document requests; (2) deeming

 Nos. 1-2 and 8-58 of Mr. Dominique’s Requests for Admissions as admitted; and (3) imposing

 various sanctions on Defendants, including but not limited to Mr. Dominique. (Id. at PAGEID #

 1912.) Plaintiffs spend little time explaining why their discovery requests are relevant and

 should be answered, and instead devote a majority of their thirty-nine (39) page3 Motion to


 3
   Local Rule 7.2(a)(3) states “[t]he Court prefers that memoranda in support of or in opposition
 to any motion or application to the Court not exceed twenty pages.” S.D. Ohio Civ. R. 7.2(a)(3).
 Plaintiffs nearly doubled the Court’s preferred page limitation, without leave of Court. They also
 provided only a cursory summary and table of contends in violation of the Rule. Id. (“In all
 cases in which memoranda exceed twenty pages, counsel shall include a combined table of
                                                 7
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 8 of 28 PAGEID #: 2614




 Compel detailing the history of the discovery dispute and Plaintiffs’ correspondence with

 Defendants. (See generally ECF No. 142.) Ultimately, Plaintiffs argue they are entitled to their

 desired relief because “[t]here is [] no dispute that the discovery is directly relevant to the key

 issues and claims against not only Mr. Dominique, but also the other defendants who conduct

 business as Rhino Shield.” (Id. at PAGEID # 1945.) This is the extent of Plaintiffs’ relevancy

 analysis.

        This Court will address each of Plaintiffs’ three overarching requests in turn. First,

 however, the Court must address the threshold question of whether Plaintiffs’ discovery requests

 are relevant.

        1.       Relevancy

        In the context of a motion to compel, “the movant bears the initial burden of showing that

 the information is sought is relevant.” Prado, 2017 WL 5151377, at *1 (citing Gruenbaum, 270

 F.R.D. at 302). If the movant makes this showing, “then the burden shifts to the non-movant to

 show that to produce the information would be unduly burdensome.” Id. (citing O'Malley, 311

 F.R.D. at 463); see also Fed. R. Civ. P. 26(b)(1) advisory committee's note to 2015 amendment

 (indicating that a party claiming undue burden or expense “ordinarily has far better

 information—perhaps the only information—with respect to that part of the determination” and

 that a “party claiming that a request is important to resolve the issues should be able to explain

 the ways in which the underlying information bears on the issues as that party understands

 them”).




 contents and a succinct, clear, and accurate summary, not to exceed five pages, indicating the
 main sections of the memorandum and the principal arguments and citations to primary authority
 made in each section . . . .”)

                                                   8
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 9 of 28 PAGEID #: 2615




        Plaintiffs posit, in passing, that “[t]here is [] no dispute that the discovery is directly

 relevant to the key issues and claims against not only Mr. Dominique, but also the other

 defendants who conduct business as Rhino Shield.” (Id. at PAGEID # 1945.) This is not true, as

 Mr. Dominique objected to many, if not most, of Plaintiffs’ discovery requests on the basis of

 relevancy. (See generally ECF Nos. 142-1, 142-2.) Simply stating that something is relevant

 does not make it so. Accordingly, Plaintiffs have failed to meet their initial burden of showing

 that all of their discovery requests are relevant. The Parties have briefed whether individual

 discovery requests are relevant, however, and the Court addresses these arguments on a request-

 by-request basis below.

        2.      Interrogatories and Requests for Production

        Most of Plaintiffs’ attacks are aimed at Mr. Dominique’s responses to the Interrogatories

 and RFPs. (See generally ECF No. 142 at PAGEID ## 1940-1944.) Plaintiffs appear to have

 three primary grievances: (1) Mr. Dominique responded to Interrogatory Nos. 1-5, 8-13, 17-25,

 29-30, 32-34, and 36 with an identical response that Plaintiffs contend is improper; (2) many of

 Mr. Dominique’s other Interrogatory responses “do not even attempt to address the substance or

 merits of the interrogatory”; and (3) Mr. Dominique “has only produced a few documents in

 response to [P]laintiffs’ 94 document requests.” (Id.)

        As to the first issue, Plaintiffs observe that Mr. Dominique responded to many of the

 Interrogatories with a copy-and-paste response that reads “As an officer of the coating supplier I

 would not be privy to that information. Further, Rhino Shield is a trademark and a registered

 trade name.” (ECF No. 142 at PAGEID # 1940.) Plaintiffs contend this “is not responsive”

 because “[t]he issue is whether he has the information or not.” (Id.)




                                                    9
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 10 of 28 PAGEID #: 2616




        This Court disagrees with Plaintiffs and finds that Mr. Dominique’s copy-and-paste

 response to these interrogatories is responsive. As Plaintiffs correctly observe, “[t]he issue is

 whether he has the information or not.” But, Mr. Dominique has responded, time and again, that

 he “would not be privy to that information.” (Id.) Thus, Mr. Dominique has answered the

 question of whether he has the information: he does not. To the extent Plaintiffs think Mr.

 Dominique “obviously has some or all of the information sought,” id. at PAGEID # 1941, “a

 motion to compel is not the proper way to argue about the factual accuracy of a party’s

 response.” Brown v. Mohr, No. 2:13-CV-0006, 2017 WL 2832631, at *3 (S.D. Ohio June 30,

 2017) (citing Grant v. Target Corp., 2013 WL 571845, *9 (S.D. Ohio Feb. 13, 2013), aff'd, No.

 2:13-CV-06, 2017 WL 10056799 (S.D. Ohio Nov. 6, 2017)). Accordingly, the Court rejects

 Plaintiffs’ arguments regarding Interrogatory Nos. 1-5, 8-13, 17-25, 29-30, 32-34, and 36.

        As to the second issue, Plaintiffs contend that Mr. Dominique’s responses to the

 following Interrogatories are “patently improper”: Interrogatory Nos. 6, 7, 14, 15, 16, 26, 27, 31,

 and 35. (ECF No. 142 at PAGEID ## 1941-1943.) The Court will address Mr. Dominique’s

 responses to each of these Interrogatories in turn.

    •   Interrogatory No. 6: Plaintiffs take issue with Mr. Dominique’s response that “Rhino

        Shield is a trademark and a registered trade name,” because they “have reason to believe

        that he has incorporated or formed entities such as AmCoat Industries Inc. and AmCoat

        Technologies Inc. in various states and held those entities out as Rhino Shield.” (ECF

        No. 142 at PAGEID # 1942; see also ECF No. 142-2 at PAGEID # 1990.) This Court

        rejects Plaintiffs’ argument, and finds that Mr. Dominique properly responded to

        Interrogatory No. 6.




                                                  10
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 11 of 28 PAGEID #: 2617




    •   Interrogatory No. 7: Plaintiffs take issue with Mr. Dominique’s response that he “cannot

        provide a list of witnesses that other defendants would use” and “[i]n the unlikely event

        that this case goes to trial and I am still a defendant, a witness list will be provided

        pursuant to the Court’s schedule.” (ECF No. 142 at PAGEID # 1942; see also ECF No.

        142-2 at PAGEID # 1990.) Plaintiffs argue they “are entitled to know who [Mr.

        Dominique’s] witnesses are or might be.” (ECF No. 142 at PAGEID # 1942.) Mr.

        Dominique responds that “[i]f the case proceeds to trial, [he] will provide any witnesses,

        if there are any identified, as required.” (ECF No. 143 at PAGEID # 2126.) This Court

        rejects Plaintiffs’ argument as premature, as the Court has not set a trial in this case, let

        alone a deadline for pretrial disclosures. Plaintiffs will be entitled to Mr. Dominique’s

        witness list if the case proceeds to trial.

    •   Interrogatory No. 14: Plaintiffs asked Mr. Dominique to “[s]tate how it is that you were

        contacted and when and by whom you were contacted to perform services on the

        Hunters’ job.” (ECF No. 142-2 at PAGEID # 1992.) After Mr. Dominique objected,

        Plaintiffs conceded that the interrogatory was poorly worded. Plaintiffs now contend

        they seek “when and how and by whom [Mr. Dominique’s] client was contacted to

        provide a warranty or warranties to the Hunters, as part of their project.” (ECF No. 142

        at PAGEID # 1942.) This Court finds that Mr. Dominique did not properly respond to

        Interrogatory No. 14 as originally written, but no additional response is necessary. Mr.

        Dominique responded that he did not perform services on the Hunters’ job, which did not

        directly answer whether he was contacted about performing services on the Hunters’ job,

        but the difference is irrelevant in light of Plaintiffs’ reworded request.




                                                      11
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 12 of 28 PAGEID #: 2618




               With respect to Plaintiffs’ new request, Mr. Dominique responded that “the only

        warranty claim made related to the job at the Hunter residence was a workmanship claim

        to Tri-State Coating” and “Mr. Dominique has never been contacted by Plaintiffs nor

        would that have been an appropriate means of making a claim as all warranties came

        from Tri-State.” (ECF No. 143 at PAGEID # 2126.) The Court again finds that Mr.

        Dominique’s response does not directly answer the request. Nevertheless, Mr.

        Dominique provides sufficient information to inform Plaintiffs that he does not have such

        answer, “as all warranties came from Tri-State.” (Id.) Because Mr. Dominique directs

        Plaintiffs to Tri-State Coating, the party Mr. Dominique evidently believes has the

        answer to this Interrogatory, he does not need to supplement his response.

    •   Interrogatory No. 15: Plaintiffs asks Mr. Dominique to “[d]escribe and list your and all

        other defendants’ general work duties and responsibilities, job title, and compensation

        during 2013.” (ECF No. 142-2 at PAGEID # 1992.) After Mr. Dominique objected,

        Plaintiffs narrowed the request, arguing they “are entitled to the information requested

        concerning [Mr. Dominique’s] role and experience.” (See ECF No. 142 at PAGEID #

        1942.) The Court finds that this narrowed request is relevant and is not overbroad. The

        Court also takes note of the correspondence (attached to the briefing) in which Plaintiffs’

        Counsel reported that Mr. Dominique’s Counsel “said that [Mr. Dominique’s Counsel]

        would supplement this interrogatory but [Plaintiffs’ Counsel] have not received any

        supplement.” (ECF No. 142-6 at PAGEID #2086.) Accordingly, Mr. Dominique is

        DIRECTED to supplement his answer to the narrowed Interrogatory No. 15.

    •   Interrogatory No. 16: This Interrogatory asks Mr. Dominique to “[d]escribe both the

        personal and business relationship between you and Jim Williams and how you


                                                12
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 13 of 28 PAGEID #: 2619




         conducted business between 2000 and the present.” (ECF No. 142 at PAGEID # 1942;

         see also ECF No. 142-2 at 1992.) Plaintiffs state they “never received an answer or

         response,” because Mr. Dominique objected to the Interrogatory as “vague and overbroad

         and [] not calculated to lead to the discovery of admissible evidence.” (Id.(emphasis

         added)).4 This Court finds that this Interrogatory is relevant, but Plaintiffs have failed to

         address Mr. Dominique’s objections that the Interrogatory is vague and overbroad, so the

         objection is well taken. Plaintiffs are free to ask Mr. Dominique about his relationship

         with Mr. Williams during Mr. Dominique’s deposition, but they are cautioned to limit

         their questioning to a relevant time period.

     •   Interrogatory No. 26: This Interrogatory seeks “the locations and addresses where [Mr.

         Dominique] ha[s] resided between 2000-2019, and for each place state whether [he]

         owned or rented the residence.” Plaintiffs argue they are entitled to the information

         because Mr. Dominique “has said this is an issue in the case” and the parties have

         litigated this issue. (ECF No. 142 at PAGEID # 1942; see also ECF No. 142-2 at

         PAGEID # 1994.) Mr. Dominique objected to the Interrogatory as “vague and overbroad

         and [] not calculated to lead to the discovery of admissible evidence,” and argues that its

         only relevance was in a previously filed state court action, “because Plaintiffs failed to

         perfect service on AmCoat at Mr. Dominique’s personal address.” (ECF No. 143 at

         PAGEID # 2127.) This Court agrees with Mr. Dominique that service is not an issue in

         this case. Accordingly, the Court finds that this Interrogatory seeks irrelevant

         information. Mr. Dominique’s objection is well taken.




 4
  The Court notes that this objection is no longer viable in light of the 2015 amendments which
 deleted this language from Rule 26.
                                                  13
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 14 of 28 PAGEID #: 2620




    •   Interrogatory No. 27: This Interrogatory asks Mr. Dominique to “[l]ist and briefly

        describe each insurance policy that you have held or been named as an insured between

        2000-2019, and for each policy, state the name of the insurer, the policy number, and the

        dates of coverage.” (ECF No. 142 at PAGEID # 1942; see also ECF No. 142-2 at

        PAGEID # 1994.) Defendants objected to the interrogatory as “vague and overbroad and

        [] not calculated to lead to the discovery of admissible evidence,” and they argue that

        Plaintiffs have not explained “how an insurance policy for people and companies not a

        party to the contract at issue from 2000 could possibly be relevant to a contract dispute

        that arose in 2013.” (ECF No. 143 at PAGEID # 2127.) The Court finds that this

        Interrogatory is relevant, but Plaintiffs have failed to address Mr. Dominique’s objections

        that the Interrogatory is vague and overbroad, so the objection is well taken. Plaintiffs

        are free to ask Mr. Dominique about his insurance policies during Mr. Dominique’s

        deposition, but they are cautioned to limit their questioning to a relevant time period.

    •   Interrogatory No. 31: This Interrogatory asks Mr. Dominique to “[l]ist and state the

        nature and names of any businesses you own or conducted between 2000-2019, and

        whether you have been employed during that time period and if so by whom, the nature

        of the employment, and the wages for each job.” (ECF No. 142-2 at PAGEID # 1995.)

        Plaintiffs argue “[t]his interrogatory goes to the heart of the issue of who and what Rhino

        Shield is,” and they “are entitled to the information regardless [of] whether [Mr.

        Dominique] dispute[s] it being an entity.” (ECF No. 142 at PAGEID # 1942.) Mr.

        Dominique objected to the interrogatory as “vague and overbroad and [] not calculated to

        lead to the discovery of admissible evidence.” (Id. at PAGEID ## 1942-1943.) Mr.

        Dominique argues that his “employment history from thirteen years prior to a dispute


                                                 14
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 15 of 28 PAGEID #: 2621




        over the workmanship under a contract to which he is not a party, is not relevant.” (ECF

        No. 143 at PAGEID # 2128.) The Court finds that this Interrogatory is arguably relevant.

        Plaintiffs, however, have failed to address Mr. Dominique’s objections that the

        Interrogatory is vague and overbroad, so the objection is well taken. Plaintiffs are free to

        ask Mr. Dominique about his business and employment history during his deposition but

        are again cautioned to limit their questioning to the relevant time period.

    •   Interrogatory No. 35: This Interrogatory asks Mr. Dominique to “[s]tate whether you ever

        discussed the results of the work on the Hunters' home with Jim Williams, and if so, state

        what was discussed and when it was discussed.” (ECF No. 142-2 at PAGEID # 1996.)

        Mr. Dominique responded: “The only conversations that I had with Jim Williams

        concerned the fact that the customer had issues initially that were resolved but that the

        customer sued anyway.” (Id.) Plaintiffs argue Mr. Dominique’s response “is not

        complete nor is it responsive to the interrogatory as posed.” (ECF No. 142 at PAGEID #

        1943.) Mr. Dominique argues he “provided information that the only discussion they had

        was not about the results of the work, thus providing more information than was

        requested.” (ECF No. 143 at PAGEID # 2128.) This Court agrees with Mr. Dominique

        and finds that he properly responded to Interrogatory No. 35.

 Accordingly, this Court rejects Plaintiffs’ arguments regarding Interrogatory Nos. 6, 7, 14, 16,

 26, 27, 31, and 35. The Court accepts, however, Plaintiffs’ argument regarding Interrogatory

 No. 15, and DIRECTS Mr. Dominique to supplement his response to Interrogatory No. 15, as

 Mr. Dominique’s Counsel indicated they would do.

        Finally, Plaintiffs appear to take issue with sixty-five (65) of Mr. Dominique’s ninety-

 four (94) responses to RFP Nos. 2-5, 7-13, 15, 18-22, 27, 29-30, 32-36, 39, 46-65, 69-72, and 75-



                                                 15
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 16 of 28 PAGEID #: 2622




 89.5 (Id.; see also ECF Nos. 142-4, 142-6.) Plaintiffs contend that Mr. Dominique has produced

 “a few” documents in response to the RFPs, but “[a]mong the many documents and records he

 has refused to provide, he has not produced correspondence between or involving him and the

 co-defendants or the Hunters; tax returns; warranties; insurance policies; mobile phone records;

 company records and documents; business records; fictitious name registrations; claims; bills of

 lading and shipping records; manufacturer records for the coating products; deposition

 transcripts; litigation and claim records; among numerous other records and documents that have

 still not been produced.” (ECF No. 142 at PAGEID ## 1943-1944.) Plaintiffs cite Mr.

 Dominique’s objection that the requests are “overbroad and seek[] discovery of materials that are

 neither relevant nor reasonably calculated to lead to the discovery of admissible evidence,” but

 they do not otherwise address, let alone respond to, Defendants’ objections. (Id. at PAGEID #

 1944.)

          On the other hand, Mr. Dominique uses the briefing to add additional color and context to

 his objections, arguing “many of the objections arise due to Plaintiffs’ failure to focus his

 requests and more general sloppy or intentionally imprecise and misleading drafting,” and

 “[m]any of the requests that were objected to as overbroad had either no time limits or time-

 frames so broad as to be overly burdensome . . . .” (ECF No. 143 at PAGEID # 2129.) Mr.




 5
   Despite detailing specifically which of Mr. Dominique’s Interrogatory responses Plaintiffs
 believe are deficient, Plaintiffs chose not to specify which of Mr. Dominique’s RFP responses
 they believe are deficient. Rather, they summarily stated, “Plaintiff will not belabor the abject
 failure of Mr. Dominique to properly respond as to the document requests, but will respectfully
 direct the court to [] exhibits which demonstrate the non-compliance in full.” (ECF No. 142 at
 PAGEID # 1944.) This Court, therefore, is left to guess which of Mr. Dominique’s RFP
 responses are objectionable to Plaintiffs. The attached exhibits, see ECF Nos. 142-2, 142-5, 142-
 6, list Plaintiffs’ objections to Mr. Dominique’s responses to RFP Nos. 2-5, 7-13, 15, 18-22, 27,
 29-30, 32-36, 39, 46-65, 69-72, and 75-89, so those are the only RFP responses this Court will
 analyze.
                                                  16
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 17 of 28 PAGEID #: 2623




 Dominique provides several examples “of the over-breadth of the requests,” and additionally

 argues that other requests “are for documents related to entities not within Mr. Dominique’s

 control,” including requests for Tri-State Coating, Inc.’s business documents which Mr.

 Dominique “does not have access to.” (Id.)

        This Court finds that Mr. Dominique’s objections are well taken. Although Plaintiffs

 were not given the right of reply, Plaintiffs’ voluminous briefing and attachments – as well as

 this Court’s own conversations with the Parties – convince this Court that Plaintiffs were keenly

 aware of Mr. Dominique’s objections to the subject RFPs at the time they filed the Motion to

 Compel. (See, e.g., ECF No. 142 at PAGEID # 1944 (affirmatively acknowledging Mr.

 Dominique’s objection that the requests are “overbroad and seek[] discovery of materials that are

 neither relevant nor reasonably calculated to lead to the discovery of admissible evidence”); ECF

 No. 142-2 at PAGEID ## 1969-1989 (attaching Mr. Dominique’s responses and objections to

 each RFP); ECF No. 142-5 at PAGEID # 2063 (including an email from Plaintiffs’ Counsel

 referencing an email from Mr. Dominique’s Counsel in “response to our 10/8/19 correspondence

 pointing out deficiencies with your original responses”); ECF No. 142-6 (discussing Mr.

 Dominique’s objections)).

        Despite this knowledge, Plaintiffs failed to address Mr. Dominique’s objections that (1)

 the RFPs are overbroad; (2) the RFPs seek irrelevant information; (3) the RFPs are “generally

 sloppy or intentionally imprecise and misleading”; (4) many of the RFPs “had either no time

 limits or time-frames so broad as to be overly burdensome and not likely to lead to admissible

 evidence”; and (5) the RFPs sought information outside of Mr. Dominique’s control. (See ECF

 No. 143 at PAGEID ## 2128-2129.) To the extent Plaintiffs addressed any of Mr. Dominique’s

 objections, it was only in a passing statement that “[t]here is [] no dispute that the discovery is



                                                  17
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 18 of 28 PAGEID #: 2624




 directly relevant to the key issues and claims against not only Mr. Dominique, but also the other

 defendants who conduct business as Rhino Shield.” (ECF No. 142 at PAGEID # 1945.)

        Assuming, arguendo, that all the information sought was relevant, this Court still finds

 Mr. Dominique’s objections to be well taken and concludes that Plaintiffs’ discovery requests as

 written are too broad and oppressive. See Superior Prod. P'ship v. Gordon Auto Body Parts Co.,

 784 F.3d 311, 320–21 (6th Cir. 2015) (“[A]lthough a plaintiff should not be denied access to

 information necessary to establish her claim, neither may a plaintiff be permitted to ‘go fishing’

 and a trial court retains discretion to determine that a discovery request is too broad and

 oppressive.”) (quoting Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th

 Cir. 2007)). Plaintiffs are not permitted to “go fishing,” and here Plaintiffs have failed to show

 how or why they are entitled to any documents beyond what Mr. Dominique already has

 produced in response to RFP Nos. 2-5, 7-13, 15, 18-22, 27, 29-30, 32-36, 39, 46-65, 69-72, 75,

 and 78-89. See Anwar v. Dow Chem. Co., 876 F.3d 841, 854 (6th Cir. 2017) (“We have noted

 that a plaintiff should have access to information necessary to establish her claim, but that a

 plaintiff may not be permitted to ‘go fishing’; the trial court retains discretion.”) (quoting Surles,

 474 F.3d at 305).

        Additionally, Mr. Dominique repeatedly responded that “[t]here are no documents

 responsive to this request.” See generally 142-2 at PAGEID ## 1971-1989. Plaintiffs’ disbelief

 cannot change those responses. A party responding to a discovery request does not have a duty

 to create documents that do not exist simply to comply with a request. See Miller v. Experian

 Info. Solutions, Inc., No. 3:13-cv-90, 2014 WL 5513477, at *2 (S.D. Ohio Oct. 31, 2014) (citing

 cases establishing that “[p]arties have no duty to create documents simply to comply with

 another party's discovery request.”); see also Brown v. Warden Ross Corr. Inst., No. 2:10–cv–



                                                   18
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 19 of 28 PAGEID #: 2625




 822, 2011 WL 1877706, at *5 (S.D. Ohio May 16, 2011) (“Defendants have represented that

 they do not have the information Plaintiff seeks. The Court cannot require them to produce what

 they do not have.”).

        There are two exceptions, however, as Mr. Dominique – inadvertently or not – has not

 responded at all to RFP Nos. 76 and 77. (ECF No. 142-2 at PAGEID #1985.) The Court finds

 that these RFPs are relevant, as they seek information directly related to the proper installation

 and/or application of Rhino Shield coating. (Id.) This case centers on whether Rhino Shield was

 installed and/or applied properly. Under these circumstances, there should be no dispute that

 these RFPs seek relevant documents and information. Accordingly, Mr. Dominique is

 DIRECTED to respond to RFP Nos. 76 and 77. As to the remaining RFPs, Plaintiffs’ Motion to

 Compel is DENIED.

        3.      Requests for Admissions

        Plaintiffs also challenge the sufficiency of Mr. Dominique’s responses to fifty-three (53)

 of their fifty-eight (58) RFAs. Plaintiffs argue that “Mr. Dominique has made little or no effort

 to properly respond to the requests for admissions served as discovery requests, despite multiple

 requests that he do so,” and “[a]s a consequence, Requests for Admissions ##1-2, 8-58 [] should

 all be deemed admitted by the court.” (ECF No. 142 at PAGEID # 1935.)

        Plaintiffs’ primary concern regarding Mr. Dominique’s RFA responses appears to be that

 Mr. Dominique responded to approximately forty-six (46) of the RFAs with one of two

 boilerplate responses: (1) “Objection. As an officer of the coating supplier I would not have

 access to this information. This request is therefore directed to the wrong party. Denied

 therefore, for lack of knowledge”; or (2) “Objection. As an officer of the coating supplier I

 would not be privy to that information. This request is denied for lack of knowledge.” (Id.)



                                                  19
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 20 of 28 PAGEID #: 2626




 Plaintiffs contend these responses are “grossly improper for several reasons,” and specifically

 argue that Mr. Dominique’s failure to state in detail why he cannot either admit or deny a given

 RFA is improper. (Id.)

        Plaintiffs also argue that Mr. Dominique failed to address his responses to the substance

 of the matter for which the admissions were requested, that Mr. Dominique failed to qualify his

 responses to admit or deny only a part of a request, and that Mr. Dominique failed to “state[] that

 he has made reasonable inquiry and that the information he knows or can readily obtain is

 insufficient to enable him to admit or deny.” (Id. at PAGEID # 1936.) Plaintiffs insist Mr.

 Dominique’s “standard response is to try to distance himself as a ‘coating supplier’ as opposed to

 something else,” and “[h]e pretends in that capacity that either he does not have access to or is

 not privy to the information necessary for him to respond.” (Id. at PAGEID # 1937.) Plaintiffs

 also highlight what they perceive as Mr. Dominique’s “disdain and contempt for the discovery

 requests,” arguing he and his Counsel “have steadfastly refused to do anything” to comply with

 Mr. Dominique’s discovery obligations. (Id. at PAGEID ## 1937-1940.)

        In response, Mr. Dominique criticizes the RFAs as “neither simple nor concise,” and

 argues that “[t]o compel answers to vague and indefinite questions capable of more than one

 interpretation and which require an explanation thwarts the purpose of Rule 36(a).” (ECF No.

 143 at PAGEID # 2112.) Mr. Dominique insists that Plaintiffs’ belief of Mr. Dominique’s role

 in a conspiracy “does not make it so,” and Mr. Dominique’s role in this case, relative to AmCoat,

 Tri-State Coating, Inc., and any of the other various companies with which AmCoat had dealer

 agreements “has been made clear to Plaintiffs repeatedly.” (Id. at PAGEID ## 2114-2115.)

 Regarding Plaintiffs’ “reasonable inquiry” argument, Mr. Dominique responds that “the

 requirement is not limitless,” and because Mr. Dominique is the only Defendant who is an



                                                 20
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 21 of 28 PAGEID #: 2627




 administrator, agent, employee, servant, enlisted or other personnel for AmCoat, “the reasonable

 inquiry standard for AmCoat and Mr. Dominique begins and ends with Mr. Dominique.” (Id. at

 PAGEID # 2115.)

        Mr. Dominique also observes in his response that “Plaintiffs do not include specific

 arguments for each request which would allow Mr. Dominique to respond to each.” (Id. at

 PAGEID # 2116.) Indeed, while Plaintiffs state that either forty-five (45) or forty-six (46) of Mr.

 Dominique’s RFA responses are inadequate, they only discuss nine (9) of Mr. Dominique’s RFA

 responses. (See ECF No. 142 at PAGEID ## 1935-1940 (discussing RFA Nos. 1-2, 19-21, 23-

 26).) Mr. Dominique addressed his responses to each of these RFAs in his briefing, and the

 Court will analyze them in turn as well.

    •   RFA No. 1: Plaintiffs argue Mr. Dominique’s response evidences his “disdain and

        contempt for the discovery requests.” (ECF No. 142 at PAGEID # 1937.) Mr.

        Dominique concedes that “[w]hile the statement after the denial was unnecessary, the

        denial itself was sufficient response to the request that does not lend itself to a simple and

        concise answer.” (ECF No. 143 at PAGEID # 2113.) Mr. Dominique also adds various

        objections, and states that “[r]ather than object to the form of the request Mr. Dominique

        denied it.” (Id.) This Court agrees with Mr. Dominique, both that the comment after the

        denial was unnecessary and that he sufficiently denied RFA No. 1.

    •   RFA Nos. 2, 19-21, and 23-26: Plaintiffs state Mr. Dominique improperly responded to

        these RFAs, which “address key issues as to the entity Rhino Shield and how it promotes

        its coating product of the same name,” but Plaintiffs provide little argument regarding

        how Mr. Dominique’s responses are improper. (ECF No. 142 at PAGEID ## 1938-

        1940.) Plaintiffs merely state, “[f]or Mr. Dominique to repeatedly respond to almost all


                                                 21
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 22 of 28 PAGEID #: 2628




        of the requests for admissions with the answer that he is not ‘best suited’ to answer or

        that the request should be directed elsewhere, is not proper, nor does it satisfy his

        obligations when responding to a request for admission.” (Id. at PAGEID # 1940.) Mr.

        Dominique makes several points in response, but he primarily argues that RFA Nos. 2,

        19-21, and 23-26 mistakenly “attribut[e] characteristics of an entity” to Rhino Shield,

        despite the fact that Rhino Shield is a product, and a tradename, not an entity. (ECF No.

        143 at PAGE ID ## 2113-2114, 2117). This Court agrees with Mr. Dominique, as RFA

        Nos. 2, 19-21, and 23-26 all appear to be rooted in the assumption that “Rhino Shield” is

        a distinct business entity. (See ECF No. 142-1 at PAGEID ## 1950-1951, 1954-1957.)

        Having already concluded that Mr. Dominique sufficiently denied that Rhino Shield “is a

        foreign corporation or limited liability company or joint venture” in RFA No. 1, this

        Court now finds that Mr. Dominique’s objections to RFA Nos. 2, 19-21, and 23-26 are

        well taken. Because Mr. Dominique responded that Rhino Shield is not a business entity,

        the Court also finds that Mr. Dominique’s denials to RFA Nos. 2, 19-21, and 23-26 are

        sufficient.

 As to the remaining RFAs which allegedly are deficient, Plaintiffs did not submit any argument

 in support. This Court will not guess why Plaintiffs object to any of Mr. Dominique’s responses.

 Consequently, Plaintiffs’ Motion to Compel is DENIED as to all of the remaining RFAs.

        4.      Sanctions

        Plaintiffs seek a variety of sanctions, including: (a) precluding Defendants from using

 any information or witness to supply evidence on a motion, at a hearing, or at trial; (b) ordering

 payment of Plaintiffs’ expenses and legal fees; (c) prohibiting Mr. Dominique and/or the other

 Defendants from supporting or opposing designated claims or defenses, or from introducing



                                                 22
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 23 of 28 PAGEID #: 2629




 designated matters in evidence; (d) striking Defendants’ pleadings in whole or in part; (e) staying

 further proceedings; (f) rendering a default judgment against Mr. Dominique and/or other

 Defendants; and (g) ordering Mr. Dominique to appear for a deposition in Columbus, Ohio at

 Plaintiffs’ convenience and Mr. Dominique’s expense. (ECF No. 142 at PAGEID ## 1912-1913,

 1947-1948.) Defendants respond that “Plaintiffs’ requested remedies are outrageous and outside

 the bounds of remedies contemplated by the discovery rules.” (ECF No. 143 at PAGEID #

 2131.)

          Plaintiffs’ requests for sanctions are generally not well taken. As explained above, the

 Court finds that Defendants have engaged in written discovery in good faith. The Court is

 satisfied that Mr. Dominique’s objections have not been an attempt to undermine Plaintiffs in the

 litigation. Based on this record, there is no evidence of sanctionable conduct on the part of Mr.

 Dominique or any of the other Defendants as it relates to Mr. Dominique’s written discovery

 responses.

          The same cannot be said, however, for Mr. Dominique’s noncooperation with Plaintiffs’

 efforts to depose him. On August 29, 2019, Plaintiffs set Mr. Dominique’s deposition for

 October 10, 2019. (ECF No. 83.) On November 13, 2019, after initially staying the deposition,

 this Court granted Mr. Dominque’s request to conduct the deposition remotely by electronic

 means. (ECF No. 114.) Plaintiffs have provided email correspondence reflecting that Plaintiffs’

 diligent efforts to find a mutually agreeable date for Mr. Dominique’s deposition have been

 unsuccessful. (ECF No. 142-5.) Mr. Dominique has failed to address any of Plaintiffs’

 arguments or evidence in response. Instead, the entirety of Mr. Dominique’s rebuttal comes in

 the penultimate sentence of his twenty-five (25) page Opposition, when Mr. Dominique notes in

 passing that “Plaintiffs’ suggested alternative remedy to default judgment of forcing Mr.



                                                  23
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 24 of 28 PAGEID #: 2630




 Dominique to appear for deposition in Columbus . . . further demonstrates that Plaintiffs are less

 concerned with resolving the issues and are more focused on inflicting financial hardship on Mr.

 Dominique despite his lack of association with the actual claim.” (ECF No. 143 at PAGEID #

 2131.) Mr. Dominique does not attempt to explain why he has not appeared for a deposition yet,

 implicitly conceding to all of Plaintiffs’ arguments and evidence on the issue.

        Plaintiffs are entitled to depose Mr. Dominique, as this Court ruled almost a year ago on

 November 13, 2019. (ECF No. 114.) While this Court cannot state that Mr. Dominique’s

 refusal to appear for a deposition to date constitutes bad faith, it is nevertheless disappointing

 that the Parties have not found a mutually agreeable date for this long-overdue deposition. Even

 with the unique context of the COVID-19 pandemic, the Court observes that this deposition

 could have, and arguably should have, been held in before the Parties were impacted by the

 pandemic. Regardless, the Court is not inclined to use the pandemic as a free pass to excuse

 otherwise dilatory litigation tactics. (See, e.g., ECF No. 142-5 at PAGEID # 2068.) Although

 the Court recognizes that Plaintiffs wanted the documents that are the subjection of this Order

 before deposing Mr. Dominique, Plaintiffs have waited too long to depose Mr. Dominique who

 should make himself available.

        Accordingly, the Court GRANTS Plaintiffs’ request to depose Mr. Dominique, but

 otherwise DENIES Plaintiffs’ requests for sanctions.

 B.     Motion to Strike/Motion to Quash

        Separately, but related to the above, Defendants have moved to strike two subpoenas, see

 ECF Nos. 148-149, which Defendants argue were issued after the close of discovery and are

 duplicative and irrelevant. (ECF No. 164.) In response, Plaintiffs argue the subpoenas are

 necessary because they seek “records which Mr. Dominique has thus far refused to produce,”



                                                  24
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 25 of 28 PAGEID #: 2631




 citing RFP Nos. 4-6, 8, 10, 15, 31, 49, 73, 86, 87, and Interrogatory Nos. 19, 23, and 31. (ECF

 No. 165 at PAGEID ## 2562-2563.) Plaintiffs argue the subpoenas “are directly relevant to this

 case, and will undoubtedly lead to the discovery of more evidence.” (Id. at PAGEID # 2568.)

        As a preliminary matter, this Court finds that Defendants have standing to move to quash

 the subpoenas. Typically, a party does not have standing to challenge a subpoena issued to a

 non-party. Where a party successfully asserts “‘some personal right or privilege with regard to

 the documents sought,’” however, that party will have standing. Mann v. University of

 Cincinnati, Nos. 95-3195 and 953292, 1997 WL 280188, at *4 (6th Cir. May 27, 1997) (quoting

 9A Charles Alan Wright and Arthur R. Miller, Federal Practice and Procedure § 2459 (1995));

 see also Hackmann v. Auto Owners Ins. Co., No. 2:05-cv-876, 2009 WL 330314, at *1 (S.D.

 Ohio Feb. 6 2009) (noting that a party would have standing to move to quash a subpoena served

 upon a nonparty if that party had “a claim of some sort of personal right or privilege”).

 “Personal rights or privileges supporting a claim to standing ‘have been recognized with respect

 to personal bank records, information in a personnel file, corporate bank records, or Indian tribal

 records.’” Riding Films, Inc. v. John Does 129-193, No. 2:13-CV-46, 2013 WL 3322221, at *4

 (S.D. Ohio July 1, 2013) (quoting Waite, Schneider, Bayless & Chesley Co. L.P.A. v. Davis, No.

 1:11-CV-0851, 2013 WL 146362, at *5 (S.D. Ohio Jan. 14, 2013). The issue of standing “is a

 threshold issue which the Court must consider before addressing the merits” of any challenges to

 the subject subpoenas. Waite, Schneider, Bayless & Chesley Co. L.P.A., 2013 WL 146362, at

 *5. Here, by Plaintiffs’ own admission, the subject subpoenas seek “Mr. Dominique’s personal

 and business tax records.” (ECF No. 165 at PAGEID # 2568.) Such requests confer standing

 upon Mr. Dominique, albeit not necessarily any of the other Defendants, to challenge the

 subpoenas, as Mr. Dominique has a “personal right or privilege” in such information. See Riding



                                                 25
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 26 of 28 PAGEID #: 2632




 Films, Inc., 2013 WL 3322221, at *4; Waite, Schneider, Bayless & Chesley Co. L.P.A., 2013 WL

 146362, at *5.

        Having addressed the threshold issue of standing, this Court finds that Mr. Dominique’s

 arguments are well taken. Most significantly, the subpoenas are untimely as a matter of fact, as

 they were issued after the May 16, 2020 discovery deadline. See Estate of Tierney v. Shellberg,

 No. 1:08-CV-866, 2011 WL 13202376, at *2 (S.D. Ohio Jan. 5, 2011) (“[A] Rule 45 subpoena

 seeking documents from a third-party has generally been held to constitute discovery that is

 subject to the same deadlines that apply to all other formal discovery.”) (quoting Fritz v. Charter

 Tp. of Comstock, Case No. 1:07-cv-1254, 2010 WL 1856481, at *1 (W.D. Mich. May 10, 2010)).

        This analysis warrants a brief timeline. The Court initially set a discovery deadline of

 November 8, 2019. (ECF No. 49.) The Court then granted Plaintiffs’ request to extend the

 discovery deadline to February 8, 2020, and later granted Plaintiffs’ request to extend the

 discovery deadline to May 16, 2020. (ECF Nos. 117, 126.) Accordingly, after filing its Motion

 to Compel on April 24, 2020, Plaintiffs still had over three weeks to pursue any last-minute

 discovery before the discovery deadline. They evidently did not do so. Instead, on May 18,

 2020, after the discovery deadline passed, Plaintiffs filed another request to modify the case

 schedule, seeking an extension of “90-120 days” for more discovery. (ECF No. 146.) Of note,

 Plaintiffs indicated they “have prepared and anticipate serving written discovery requests upon

 the other remaining defendants this week,” but Plaintiffs did not cite the need to issue any third-

 party subpoenas in their request. (Id.) The Court denied Plaintiffs’ request without prejudice on

 May 19, 2020. (ECF No. 147.) On May 19, 2020, immediately following that Order, and on

 May 20, 2020, Plaintiffs issued the subject subpoenas. (ECF Nos. 148-149.) Plaintiffs then

 promptly re-filed their request to extend the case schedule, this time noting the pending third-



                                                 26
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 27 of 28 PAGEID #: 2633




 party subpoenas. (ECF No. 151.) This Court rejected Plaintiffs’ request and ordered that “the

 discovery deadline will not be extended as a general matter.” (ECF No. 155.) The Court stated

 it would address the Motion to Compel and “will permit any additional discovery as to

 Defendant Dominique if appropriate at that time.” (Id.)

         Having addressed the Motion to Compel, this Court now will not permit any additional

 discovery as to Mr. Dominique, beyond what is discussed above. This includes the subject

 subpoenas. Plaintiffs had over a year to seek this information, yet they chose not to pursue it.

 Further, while Plaintiffs have provided excruciating detail about their efforts (dating back to

 August 29, 2019) to obtain this information from Defendants, Plaintiffs have failed to explain

 why they never sought the information elsewhere until after the close of discovery. These are

 not extraordinary circumstances, and this Court is not inclined to extend the discovery deadline,

 yet again, especially in light of (a) Plaintiffs’ affirmative admission that the subpoenas seek the

 same information as many of the RFPs and Interrogatories which have been discussed above,

 and (b) the fact that Plaintiffs’ counsel has litigated the issues that are the subject of this case

 since February of 2014. (See ECF No. 165 at PAGEID ## 2562-2563.)

         This Court finds that Plaintiffs have failed to demonstrate good cause to extend the

 discovery deadline. Accordingly, because the subject subpoenas were not timely, Defendants’

 Motion to Strike Issuance of Subpoenas (ECF No. 164) must be GRANTED.

                                                   IV.

         The discovery deadline in this case passed on May 16, 2020, nearly twenty months after

 the case was filed. The Parties made the most of the discovery period, and exchanged fulsome

 requests and responses, well beyond the limits set by the Federal Rules of Civil Procedure and by




                                                    27
Case: 2:18-cv-01097-EAS-EPD Doc #: 169 Filed: 11/04/20 Page: 28 of 28 PAGEID #: 2634




 this Court. With limited exceptions, the Parties have received all of the discovery they are going

 to get.

           For the foregoing reasons, Plaintiffs’ Motion to Compel Discovery from Defendant

 Steven C. Dominique and for Sanctions (ECF No. 142) is GRANTED IN PART and DENIED

 IN PART. Specifically, Mr. Dominique is DIRECTED to appear for a deposition by

 DECEMBER 4, 2020, and Mr. Dominique is DIRECTED to submit responses to Interrogatory

 No. 15, and Requests for Production Nos. 76 and 77, NO FEWER THAN SEVEN (7) DAYS

 before the Deposition, regardless of when the Deposition is scheduled. The Deposition shall take

 place remotely by electronic means, as this Court ordered on November 13, 2019, unless

 otherwise agreed by the parties. (ECF No. 114.) No extensions of these deadlines shall be

 granted absent agreement of the Parties under extraordinary circumstances.

           Additionally, for the foregoing reasons, Defendants’ Motion to Strike Issuance of

 Subpoenas (ECF No. 164) is GRANTED.

           Having resolved Plaintiffs’ Motion to Compel Discovery from Defendant Steven C.

 Dominique and for Sanctions (ECF No. 142), this Court DIRECTS the Parties to file any

 dispositive motions by JANUARY 8, 2021. The default briefing schedule set forth in Local

 Rule 7.2(a)(2) shall apply thereafter, and the briefs shall not exceed twenty pages, consistent

 with Local Rule 7.2(a)(3), absent advance leave of Court. To the extent evidence is attached to

 the dispositive motion briefing, it shall be limited to that necessary for decision and shall include

 only essential portions of transcripts or exhibits referenced in the briefing.

           IT IS SO ORDERED.


 Date: November 4, 2020                      /s/ Elizabeth A. Preston Deavers
                                             ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE

                                                   28
